DETAILED ACTION
The communication dated 8/9/2019 has been entered and fully considered.
Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: “in the flange portion” should read “in the flange portion.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garthaus et al. (DE 102014004157 A2, provided in the IDS of 8/9/2019), hereinafter GARTHAUS.
Regarding claim 1, GARTHAUS teaches: A method of manufacturing a connector for a fluid transfer conduit (GARTHAUS teaches a method of a connector [0001; 0023; Fig. 2d]), the method comprising: manufacturing a tube which runs parallel to a central axis from fibre- reinforced polymer (GARTHAUS teaches the underlying hollow profiles can be produced continuously using a pultrusion process and then cut to length for the respective application [0002]. GARTHAUS teaches fiber-reinforced hollow profiles with a thermoplastic matrix [0015]. GARTHAUS shows the tube (2) runs parallel to a central axis [Fig. 2a]), said tube comprising a hub portion and a flange-forming portion located adjacent to the hub portion (GARTHAUS shows the profile (2) has a hub portion and a flange-forming portion as can be seen in Fig. 2d.), wherein the hub portion comprises continuous circumferentially oriented fibre-reinforcement (GARTHAUS teaches the hub portion is heated and formed with a cone, and would inherently comprise continuous circumferentially oriented fibre-reinforcement [0027; Figs. 2c; 4c]); and the hub portion and the flange- forming portion comprise longitudinally oriented fibre-reinforcement which runs continuously from the hub portion into the flange-forming portion (GARTHAUS teaches pressing the heated hollow profile end section (5) and expanding the hollow profile edge part (9) [0067]. GARTHAUS teaches the profile is fiber-reinforced hollow profiles with a thermoplastic matrix [0015], which means the hub portion and the flange-forming protion would inherently comprise fibre-reinforcement running continuously from the hub portion into the flange-forming portion [Fig. 4c]. GARTHAUS shows the longitudinally oriented fibre-reinforcement [Fig. 4c]); and bending the flange-forming portion away from the central axis such that it extends from the hub portion at an angle to the central axis (GARTHAUS teaches expanding the hollow profiled edge part (9) and bending the flange-forming portion away from the central axis [Fig. 4b; 0067]).
Regarding claim 2, GARTHAUS teaches: wherein manufacturing the tube involves using an automated fibre placement technique (GARTHAUS teaches the underlying hollow profiles can be produced continuously and energy-efficiently with a previously defined fiber orientation using the pultrusion process [0002]).
Regarding claim 3, GARTHAUS teaches: wherein the connector comprises a thermoplastic polymer matrix (GARTHAUS teaches the hollow profiles are made with a thermoplastic matrix [0001]), and bending the flange-forming portion comprises heating a boundary region between the hub portion and the flange-forming portion before bending the flange- forming portion away from the central axis (GARTHAUS teaches the step of heating the hollow profile end section (5) of the fiber-reinforced hollow profile (2) before it is pressed onto a mold dome/cone (8) as the inner part of the tool [0066; Fig. 2a]).
Regarding claim 6, GARTHAUS teaches: wherein manufacturing the tube comprises manufacturing a single structure comprising several tubes and separating said structure into separate tubes (GARTHAUS teaches the underlying hollow profiles can be produced continuously using a pultrusion process and then cut to length for the respective application [0002]).
Regarding claim 7, GARTHAUS teaches: A connector for a fluid transfer conduit, the connector being made from fibre-reinforced polymer (GARTHUAS teaches a connector [Figs. 1a, 2d] and that the connector is made from fiber-reinforced hollow profiles with thermoplastic matrix [0001].) and comprising: a hub portion comprising a tube which extends substantially parallel to a central axis (GARTHAUS shows the tube (2) runs parallel to a central axis [Fig. 2a]. GARTHAUS shows the profile (2) has a hub portion and a flange-forming portion as can be seen in Fig. 2d.); and a flange portion which extends from the hub portion at an angle to the central axis (GARTHAUS shows the flange portion which extends from the hub portion at an angle to the central axis [Figs. 1a, 4b-4c]); wherein the hub portion comprises continuous circumferentially-oriented fibre reinforcement (GARTHAUS teaches the hub portion is heated and formed with a cone, and would inherently comprise continuous circumferentially oriented fibre-reinforcement [0027; Figs. 2c; 4c]); and wherein the connector comprises longitudinally oriented fibre reinforcement which runs continuously from the hub portion into the flange portion (GARTHAUS teaches pressing the heated hollow profile end section (5) and expanding the hollow profile edge part (9) [0067]. GARTHAUS teaches the profile is fiber-reinforced hollow profiles with a thermoplastic matrix [0015], which means the hub portion and the flange-forming portion would inherently comprise fibre-reinforcement running continuously from the hub portion into the flange-forming portion [Fig. 4c]. GARTHAUS shows the longitudinally oriented fibre-reinforcement [Fig. 4c]).
Regarding claim 14, GARTHAUS teaches: comprising a thermoplastic polymer matrix (GARTHAUS teaches the hollow profiles are made with a thermoplastic matrix [0001]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garthaus et al. (DE 102014004157 A2, provided in the IDS of 8/9/2019), hereinafter GARTHAUS, in view of Iwai et al. (JP 2013-044358 A, translation provided in the NPL Search Report for Application 18386025.3 in the IDS of 8/9/2019), hereinafter IWAI.
Regarding claim 4, GARTHAUS teaches all of the limitations as claimed above, but is silent as to: further comprising forming one or more longitudinal slits in the flange-forming portion to form a plurality of separate flange sections, before bending the flange-forming portion away from the central axis. In the same field of endeavor, flanges, IWAI teaches flange portion (33) is containing several cuts (S) that form separate flange sections [0035-0036; Figs. 5, 6, 8]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GARTHAUS, by having several flange sections, as suggested by IWAI, in order to have a flange joint having sufficient strength to withstand high pressure [0001].
Regarding claim 10, IWAI further teaches: wherein the flange portion comprises a plurality of separate flange sections spaced around the central axis, each flange section extending from the hub portion at a respective angle to the central axis (IWAI shows each of the flange sections are spaced around the central axis [Fig. 8a-8c] and each flange section extends from the hub portion at a respective angle [Fig. 6a-6b].).
Regarding claim 11, IWAI teaches: wherein the respective angles at which the flange sections extend are equal (IWAI shows the flange sections extend equally from the hub portion [Figs. 8a-8c]).
Regarding claim 13, IWAI further teaches: wherein the flange portion comprises four flange sections spaced equiangularly around the central axis, and each flange section extends perpendicularly to the central axis (IWAI teaches four flange sections are spaced equiangularly around the central axis [Figs. 8a-8c]; Fig. 5).
Claim(s) 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garthaus et al. (DE 102014004157 A2, provided in the IDS of 8/9/2019), hereinafter GARTHAUS, in view of Nakagawa et al. (U.S. 6,251,332), hereinafter NAKAGAWA.
Regarding claim 5, GARTHAUS teaches all of the claimed limitations as stated above, but is silent as to: further comprising forming at least one through-hole in the flange-forming portion by inserting a tapered rod through the flange-forming portion.
In the same field of endeavor, flanges, NAKAGAWA teaches a bore or hole is formed in the cylinder portion of the resulting produce due to the rod (21a), and such a bore or hole may be later defined as a through-hole to be used as a mounting hold (12b) of the flange portion (12a) [Col. 8, lines 3-7]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify GARTHAUS, by having a through hole made by a rod, as suggested by NAKAGAWA, in order to prevent the flange portion from being deformed due to bolt tightening, thereby allowing to provide a secure mounting structure [Col. 12, lines 60-64].
Regarding claim 8, NAKAGAWA further teaches: wherein there is little or no circumferentially-oriented fibre reinforcement present in the flange portion (NAKAGAWA teaches a rod is used to form the bore or hole for the through-hole [col. 8, lines 3-7], which would implicitly have little or no fiber reinforcement present in the flange portion, as stated by the Applicant’s specification [0056].).
Regarding claim 9, NAKAGAWA teaches: wherein the flange portion comprises at least one through-hole defined by unbroken fibre reinforcement (NAKAGAWA teaches a rod is used to form the bore or hole for the through-hole [col. 8, lines 3-7], which would implicitly not break the fiber reinforcement and move the fibers aside when pushing the rod through, as stated by the Applicant’s specification [0083].).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garthaus et al. (DE 102014004157 A2, provided in the IDS of 8/9/2019), hereinafter GARTHAUS, and Iwai et al. (JP 2013-044358 A, provided in the IDS of 8/9/2019), hereinafter IWAI  as applied to claim 10 above, and further in view of Gurvich et al. (U.S. 10,539,174), hereinafter GURVICH.
Regarding claim 12, GARTHAUS and IWAI teach all of the claimed limitations as stated above, but are silent as to: wherein at least two of the respective angles at which the flange sections extend are different. In the same field of endeavor, tubes, GURVICH teaches sections have at least two respective angles that expend differently [Figs. 2A, 3A]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GARTHAUS and IWAI, by having different shaped flanges that have two different respective angles that extend, as suggested by GURVICH, in order for the rim to be a different shape and may improve the strength of the joint between the tube and another component [Col. 5, lines 33-37].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garthaus et al. (DE 102014004157 A2, provided in the IDS of 8/9/2019), hereinafter GARTHAUS, in view of Tatarka et al. (EP 1324092 A1), hereinafter TATARKA.
Regarding claim 15, GARTHAUH teaches: A connection system comprising: the composite connector as claimed in claim 7 (GARTHAUS teaches the connector as claimed in claim 7 [0001; see all Figures]), but is silent as to a fibre-reinforced polymer fluid transfer conduit connected to the hub portion, wherein the composition and orientation of the fibre reinforcement within the hub portion is selected such that the coefficient of thermal expansion or the stiffness of the hub portion substantially matches that of the fluid transfer conduit. In the same field of endeavor, tubes, TATARKA teaches the tubes (124) and conduits (116) are made of materials with similar stiffness characteristics [0026]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GARTHAUS, by having the tube and conduit the same stiffness characteristics, as suggested by TATARKA, in order to stiffen the assembly [0019].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748